Pfeifer, J.,
dissenting. There was substantial compliance with R.C. 731.32 in this case. R.C. 731.41 allows home-rule variations on the requirements of R.C. *556731.28 to 731.40. In Beachwood, for instance, Section 2(b), Article IV of the city charter assigns the duty to receive and validate the sufficiency of referendum petitions to the clerk of council, rather than to the city auditor as provided in R.C. 731.29. The city charter also states in Section 4, Article III that the clerk of council “shall * * * authenticate all records, documents and instruments of the Municipality on which authentication is properly required by law.” R.C. 731.32 requires authentication of the certified copy of the referendum petition.
There is nothing magical in R.C. 731.28 to 731.40 about the auditor’s position that would not allow a municipality to assign that role to some other official through a home-rule variation. The auditor does not have a unique ability to breathe life into the referendum process, but rather has just been designated by statute as the person to oversee the process. Beachwood has made it clear in its charter that the clerk of council is to oversee the referendum process in that city. Since Beachwood has the right to make such a home-rule variation pursuant to R.C. 731.41, the clerk of council was the proper person with whom to file the certified copy of the referendum petition.
The majority decision prevents popular sovereignty on a referendum for extremely technical and insufficient reasons. I would deny the writ and would grant respondent’s motion for summary judgment. The election should be held.